The record shows that the proceedings in this case were brought under and pursuant to the Workmen's Compensation Act. Section 253 et seq., Title 26, Code of 1940. Accordingly the proceedings and judgment are governed by the law applicable to such cases. It is sought to review the judgment and rulings of the lower court by appeal. This court has held, however, that the remedy is only by certiorari. The appeal must be dismissed. Steagall v. Sloss-Sheffield Steel  Iron Co., 206 Ala. 488,90 So. 871; Woodward Iron Co. v. Bradford, 206 Ala. 447,90 So. 803; Carothers v. McNabb, 216 Ala. 366, 113 So. 298; Hallmark v. Virginia Bridge Corp., 241 Ala. 283, 2 So. 2d 447.
Appeal dismissed.
GARDNER, C. J., and FOSTER and LAWSON, JJ., concur.